DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 2/2/2022. Claims 1-13 are pending in the application. 
Election/Restrictions
Applicant’s election without traverse of Group II, claims 3-13  in the reply filed on 2/2/2022 is acknowledged.
Claims 1 and 2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2021 was filed before mailing of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “The method of claim 12, further comprising grinding the dried protein concentrate to obtain a powder having an average particle size equal to or less than 0.1 mm and decanting the suspension to achieve a humidity level equal to or less than 60%.”
The sequence of the claimed decantation step as applied to the method in independent claim 3 is not known, as the prior step is a drying step. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This limitation has not been considered in examination. Appropriate correction is required to enable a meaningful comparison with prior art.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-13  are rejected under 35 U.S.C. 103 as being unpatentable over Ibbett et al. (Innovative Food Science and Emerging Technologies 56 (2019) 102184, available online on June 22, 2019) in view of Kishi et al. (US 5,156,877 and US 5,702,748).
	Regarding claim 3, Ibbett discloses a preparing a suspension (slurry) by hydromechanical processing of brewer’s grain in a colloid mill.  lbbett discloses a prepared suspension having particles comprising fat, fiber, ash and protein (Table 1), wherein an exemplary protein content  is 51% dry weight.
	Ibbett discloses preparing a 10 wt.% slurry of the spent grain by appropriate addition of water, corresponding to a humidity level (water content ) of less than 95% by weight as claimed,  to the as-received material and  repeatedly passing the material  through the colloid mill, up to 24 cycles in total, each time collecting the full batch of product from the outlet before feeding back into the inlet hopper.
 	Ibbett does not disclose steps before grinding in a colloid mill namely loosening brewer’s grains to form a  homogeneous mass, removing impurities from the homogeneous mass, and forming a pasty mass from which husk is removed, as the starting material is a previously milled material .
Ibbett however references prior art Kishi et al. and characterizes the colloid milling process as an alternative to roller milling in Kishi.  The colloid -milled material in 
Kishi ‘877 .discloses  (see columns 3 and 4) that when BSG is pressed in a wet state, germ  and other particles having a high protein content are separated from husks and, at the same time, the separated germs and the particles are ground, with the husks remaining substantially non-ground and that the thus-obtained pressed BSG can be effectively separated into a protein-containing product (ground germ and particles) and a fibrous product (husk) by sieving the pressed BSG in water. Kishi discloses that:
As the pressing apparatus to be used in the present invention, any grinder which presses the material to be treated may be used, although a roll mill is preferred. BSG in a wet state is pressed and partly ground by the pressing force between the rolls to thereby separate from the husks protein-rich germs and particles which have been bound or stuck thereto with the simultaneous grinding of the germs and particles. The gap between rolls is 0.05 to 2 mm, preferably 0.1 to 0.3 mm. In the pressing of BSG, is suffices for the BSG to have a water content sufficient to prevent fine grinding of the husks, with a water content equal to or greater than 65% by weight, which meets the claimed limitation of “equal to or less than 95%”.  The mass obtained is considered pasty in consistency since it has over 65% solids. (7) Additionally, in BSG before being processed exists, to some extent, a fine particulate, and protein-containing product in a state separate from the husks. It is, therefore, possible to preliminarily sieve such BSG prior to the pressing treatment to thereby separate and recover the fine particulate, protein-containing product. The sieve to be used in this preliminary sieving is of 20 to 50 mesh, preferably 30 to 35 mesh. This sieving treatment is conducted preferably in water.
The pressed BSG obtained  is then sieved, while maintaining the pressed BSG under a large amount of water, to separate the same into a fibrous fraction comprising husks and a fraction of protein-containing product. Suitable techniques for sieving the pressed BSG in water include, for example, a sieving technique wherein BSG is sieved using a submerged sieve, a sieving technique wherein previously watered BSG is fed to a sieving apparatus, and a sieving technique wherein BSG is sieved with a sieving apparatus while supplying or spraying water thereto. As the sieving apparatus, a vibrating Kishi ‘748 discloses improvement in roller milling to obtain higher yield of protein component. 
The process in Ibbett therefore is an improvement over roller milling and sieving Kishi, in that separation of husk particles  is achieved without addition of a large amount of water. 
Regarding steps i) and ii) in  claim 3, absent evidence to the contrary, the steps are considered routine in processing brewer’s grains to separate fractions therefrom.
Regarding claim 4,  the pasty mass particles are expected to have an average  particle size in about the claimed range, as Ibbett discloses husk particles of particle size in the range of 1-2 mm, and protein particles in the micrometer range.
Regarding claim 5, it would have been obvious to one of ordinary skill in the art to modify the method in Kishi with hydromechanical treatment in a colloid mill as disclosed in Ibbett, followed by a separation step,  to obtain a protein suspension without a step of process water removal in separating husk particles, with a reasonable expectation of success, based on the successful separation of protein concentrate in the prior art.
One of ordinary skill in the art would routinely optimize a rotor rate in a colloid mill sufficient to reduce particle sizes to a pre-determined level. 
Regarding claim 6 , Ibbett and Kishi disclose removing husk using known means, which includes a screw extractor. Selection of a known apparatus to achieve the function of husk removal is not considered patentably distinct. 
Regarding claim 7, homogeneous humidification  is considered to be achieved in processing the material with sufficient water in a colloid mill in Ibbett.
Regarding claim 8 and 9, Kishi’877 discloses (column 4 lines 35-50):
In the sieving treatment, a fraction of a fibrous product (size: 1-5 mm) composed of husks can be obtained as a plus fraction. For this purpose, sieve opening is of 5-20 mesh, preferably 10-15 mesh. On the other hand, the fraction passing through this sieve includes a fraction of fine particles having a high protein content and coarse particles having a lower protein content than the fine particles. In order to separate the former fraction of more protein-rich product (fraction of fine particles), further sieving is conducted using a sieve of 20-50 mesh, preferably 30-35 mesh. In this sieving treatment, the coarse particles product is retained on the sieve, whereas the fine particles product is permitted to pass through the sieve.
The sieving treatment described above is not particularly limited as to the number of times of sieving, order of sieving treatments, and other conditions, which may be varied and properly selected in consideration of clogging of sieve opening, etc. The aforesaid pressing treatment and the sieving treatment are preferably repeated several times (2 to 5 times) for the purpose of effectively separating and recovering the fraction of protein-rich product (fraction of fine particles). For example, a fraction of fibrous product is separated from the pressed BSG by first sieving, the remaining fraction is again sieved by second sieving to thereby separate it into a fraction of coarse particles and a fraction of fine particles, the fraction of coarse particles is again pressed, and the thus-obtained pressed coarse particles are sieved into a fraction of fine particles and a fraction of coarse particles.”
The claimed sieve sizes fall within or overlap the sizes disclosed in the prior art (0.3-0.9mm). 
Regarding  claims 10 -11, Ibbett discloses spray drying (2.9), with an exemplary inlet temperature was set at 120 °C and the pump rate and chamber air flow rate adjusted to ensure the outlet temperature did not exceed 60 °C.  The temperature is less than 200 deg. C as claimed. One of ordinary skill in the art would suitably set drying times based on the feed and product moisture content. 
Regarding claim 13,  Ibbett discloses exemplary average particle sizes of 1-10micrometer which falls within the claimed range. Regarding the claimed decantation step, the sequence of the step is unclear. A meaningful comparison with the prior art is therefore not possible.
Claim 12 is rejected under 35 USC 103 as being unpatentable over Ibbett in view of Kishi as applied to claim 3 above, and further in view of Carvalho et al. (WO2010/117288 A1) cited by the applicant in an IDS.
Regarding claim 12, Ibbett discloses spray drying a protein suspension, but does not specifically disclose vacuum drying, which is an alternative well known  method to dry temperature-sensitive materials. Carvalho , for example, discloses a vacuum drying method for BSG filtrates at a temperature of 40 deg. C under reduced pressure (page 12 lines 28-30) which falls within the claimed range.  
Claims 3-13 are therefore prima facie obvious in view of the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-27 of copending Application No. 17/049,013. Although the claims at issue are not identical, they are not patentably distinct from each other because the above identified sets of claims recite identical method steps to obtain protein suspension from brewer’s spent grains.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793